DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-21
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-21 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/22/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “obtaining a first copy of the multimedia content” and then “sending the first signal and a first copy of the multimedia content.” It is unclear if Applicant means “and the first copy” or “and a second copy” because of antecedent basis, especially since context suggests different copies would be sent to different devices. Examiner construes the claim as sending the same first copy that was in the obtaining step.
Claim 7 claims “receiving, from the first device, multimedia content.” Examiner believes this to be the same multimedia content amended into Claim 1 (“and an identifier of multimedia content to provided…”), and therefore it should be “the multimedia content” but if it is intended to be separate content, it should have a separate modifier such as second multimedia content.
Claim 14 depends from “The method of Claim 1.” Claim 1 is a system. Examiner believes Applicant means either the method of Claim 11 or the system of Claim 1. Examiner construes the claim as being depended from Claim 11.
Claims 7 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is representative. Claim 1 has been amended to include “sending the first signal and a first copy of the multimedia content…” but Claim 7 specifically requires “replacing the multimedia content in the message with a reference to a network location in the data store…prior to sending the first signal comprising the message to one or more relay . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481) and further in view of Zhang (US Pub. 2015/0058287) and further in view of Kirani (US Pub. 2002/0016818).
With respect to Claim 1, Nakfour teaches a system comprising: a processor; (Fig. 2, para. 42; processor)
(para. 43, 91; memory including non-volatile ROM or other fixed memory.)
storing a user profile, the user profile including device information (i) indicating a plurality of active devices associated with the user profile (paras. 32-34, 50; user sets up account that includes devices owned by the user. Paras. 33-34, 75; system tracks user activity, whether a device is awake or not, and device active connections. See also Verrall, paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active.)
and (ii) one or more potential relay devices arranged for relaying messages to one or more recipient devices (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)
via a mobile wireless network; (para. 39; devices may be smartphones communicating over a wireless telecommunication network or a public switched-phone network.)
providing the device information to a first device among the active devices referenced in the device information; (paras. 47-58; once user configures a private fallback network, a device that logs on can download the credentials. Paras. 20-22, 29-30; system can also place devices on a whitelist so that other devices can interact with them. System stores the whitelist and provides it to devices. To the extent the claim requires more device information be transferred, it would have been obvious to one of ordinary skill to provide all of the device information to a first device so that the first device can properly decide upon and address a recipient device, see Verrall, paras. 2, 12; device intelligently decides which user devices will receive a message. It was further obvious because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device.) 
selecting one or more relay devices from the one or more potential relay devices in response to receiving the first signal; sending the first signal to the selected one or more relay devices. (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. It other words, Verrall teaches that incoming communications can be routed to any device, and Nakfour teaches that a P2P fallback network can be used when an internet connection is unavailable, and thus it would have been obvious to combine the techniques to allow for selecting a relay device to send the message to so that the relay device can forward to the destination when a direct connection is unavailable. Further, application of known techniques for their predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
But Nakfour does not explicitly teach capabilities of the active devices.
(para. 12; system tracks available classes of connectivity such as network interfaces for the device. See also Nakfour, para. 41; network interfaces of different types.)
receiving, from the first device, a first signal including a message designating at least one of the one or more recipient devices; (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Nakfour with the capabilities of the active devices to ensure that the destination device has the capability of efficiently communicating with the device to be used as a relay. (Verrall, para. 12; Connectivity classes include physical and/or electrical characteristics of a network interface that are associated with speed and reliability.)
But modified Nakfour does not explicitly teach sending a signal to each of the plurality of active devices.
and a first copy of the multimedia content to each of the plurality of active devices other than the first device and the selected one or more relay devices (The multimedia content copy will be taught later. paras. 35-36; client synchronizes with a cloud server and sends changed data on the device. The server shares the data with all the devices in the account. To the extent it is needed, determining active devices was previously taught.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with providing the signal to the plurality of active devices in order to allow a user to have access to consistent data regardless of which device they are using.
But modified Nakfour does not explicitly teach multimedia content of a designated size based on the capabilities of a device and network.
Kirani, however, does teach and an identifier of multimedia content to be provided to the at least one or more recipient devices; (para. 32; file name. para. 6, 37; URL to multimedia content.)
obtaining a first copy of the multimedia content of a designated size based on the capabilities of the one or more recipient devices (para. 15, 40, 64-66; system receives a media file such as an image and may convert the image to different format or change their resolution in order to fit the capabilities of a receiving device. Thus whether the system uses the original or a lower resolution version is obtaining a first copy with a designated size.)
And the mobile wireless network (paras. 33-34, 36-38 system considers formats based on block size in order to provide media based on available bandwidth)
(Kirani, paras. 7-8)

With respect to Claim 2, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein: the message received from the first devices includes an indication of one or more potential relay devices selected by the first device, and sending the first signal including the message to the one or more relay devices of the potential relay devices comprises sending the first signal including the message to the one or more potential relay devices selected by the first device. (para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Nakfour teaches the system of claim 1, and Verrall also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: providing the device information to a selected relay device of the one or more potential relay devices; and receiving an indication of one or more potential relay devices selected by the selected relay device, wherein to send the first signal, the computer-readable medium further includes instructions for causing the processor to perform operations comprising sending the first signal including the message to the one or more potential relay devices selected by the selected relay device. (This is simply a command to repeat the relay selection step again at the relay rather than the first device determining the whole route. Duplication of parts is not a patentable act, see MPEP 2144, but regardless the act is obvious for the same reason it was obvious the first time, it is a simple substitution or rearrangement and avoids possible overwhelming individual devices with too much processing. para. 12; system receives a request to deliver a message to the user and selects a device to complete the connection. It would have been obvious to one of ordinary skill to have the device originating the message to designate the recipient devices in order to divide routing processing up to avoid having centralized devices perform the acts and possibly become overwhelmed and further because this is an example of simple substitution for predictable results (MPEP 2143(I)(B) or rearrangement of parts (MPEP 2144) to move the intelligent routing from an intermediary device to the originating device. Examiner notes that the threshold for “active devices” is broad enough to be all devices for a user, but to the extent activity is required, see paras. 11-12, 14, 17-18, 29; system considers activity in selecting a route. See also Nakfour, para. 32-34, 46-48, 76-77; system tracks activity of devices and considers active connections.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-10, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying. However, Claim 7 depends from Claim 4 which requires an additional reference. There is no intervening claim for Claim 14 so the additional reference is not required.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.



With respect to Claim 21, modified Nakfour teaches the system of Claim 1, and Nakfour also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: Determining a usage state of each of the plurality of active devices; (Paras. 33-34, 75; system tracks user activity, whether a device is awake or not, and device active connections. See also Verrall, paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active.)
And Verrall also teaches and causing one or more of the active devices to display a notification of receipt of the second signal based on the usage state of the one or more active devices. (Fig. 1, paras. 12-13, 17, 21; communications may include notifications and based on context state of the devices, system intelligently routes. paras. 14, 17-18, 29; system monitors activity of the device and determines if it is active. See also Nakfour, paras. 32-34, 50; user sets up account that includes devices owned by the user.)
The same motivation to combine as the independent claim applies here.
And Zhang also teaches receiving a second signal from a recipient device of the one or more recipient devices; Providing the second signal to the plurality of active devices associated with the user profile including the first user device; (paras. 35-36; client synchronizes with a cloud server and sends changed data on the device. The server shares the data with all the devices in the account. To the extent it is needed, determining active devices was previously taught.)
The same motivation to combine as the independent claim applies here.

Claims 4-7, 11-13, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakfour (US Pub. 2013/0346494) in view of Verrall (US Pub. 2014/0089481), in view of Zhang (US Pub. 2015/0058287) in view of Kirani (US Pub. 2002/0016818), and further in view of Clarke (US Pub. 2014/0289644).
With respect to Claim 4, modified Nakfour teaches the system of claim 1, and Nakfour also teaches wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: causing the message to be sent to one or more third devices by the one or more relay devices; (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication. Further, a third device is either the endpoint or another relay, so this is simply a duplicative act of sending the message to the original relay. Duplication of parts is not a patentable act.)
But modified Nakfour does not explicitly teach delivery confirmation.
Clarke, however, does teach and receiving, from the one or more relay devices, one or more synchronization signals comprising a delivered message, the delivered message comprising the message and metadata associated with a delivery of the message to a respective one of the one or (paras. 48, 53-54, 80-82, 100; upon message delivery and/or reading device returns message metadata including status such as delivered or read for the message ID.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Nakfour with the message metadata in order to confirm receipt of the message.

With respect to Claim 5, modified Nakfour teaches the system of claim 4, and Nakfour also teaches wherein the one or more third devices comprise at least one relay device. (para. 60, 70; device may be designated as a relay. But more generally, see Fig. 1, para. 36-39, 46-48; Local device may receive data through an internet connection, but in the event that the internet connectivity is poor, the devices may be part of a fallback P2P network which allows the local device to receive data via the P2P connection with the remote device from the list. See also Verrall, Fig. 1, para. 12; device broker receives a connection request and routes to one or more user devices. The device broker is a relay device.)

With respect to Claim 6, modified Nakfour teaches the system of claim 4, and Nakfour also teaches wherein the one or more third devices comprise at least one recipient device. (paras. 25, 36; retrieval or streaming of data to a device. Fig. 4, paras. 46-48, 59-64; system may or may not route through a relay device based upon a trigger. In the event that a device does not have a stable internet connection, a P2P connection to the device can still provide for a communication channel. See also Verrall, paras. 12, 17-19; broker determines routing for a message and allows for communication.)

With respect to Claim 7, modified Nakfour teaches the system of claim 4, and Nakfour also teaches recites, wherein the computer-readable medium further includes instructions for causing the processor to perform operations comprising: receiving, from the first device, multimedia content; (para. 36; receiving media from the device on which it is stored. See also Kirani, paras. 37, 64)
storing the multimedia content in a data store; (para. 43; storage of media files.)
And Kirani also teaches and replacing the multimedia content in the message with a reference to a network location in the data store at which the multimedia content is stored prior to sending the signal comprising the message to one or more relay devices of the potential relay devices. (paras. 37, 64; mail server determines that the content should be replaced with a URL that points to the stored content.)
The same motivation to combine as the independent claim applies here.

With respect to Claims 11-13, they are substantially similar to Claims 4-6, respectively, and are rejected in the same manner, the same art and reasoning applying.




Remarks
Applicant amends the independent claims similarly and argues at Remarks, pgs. 8-12 that no references teach the amended independent claims. Examiner cites new art, which moots the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NICHOLAS P CELANI/Examiner, Art Unit 2449